                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jeffrey Omar Reynoso                                              Docket No. 5:19-CR-280-lD

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Jeffrey Omar Reynoso, who, upon an earlier plea
of guilty to Possession of a Firearm by a Felon, in violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2), was
sentenced by the Honorable James C. Dever III, U.S. District Judge, on February 7, 2020, to the custody of
the Bureau of Prisons for a term of 24 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

   Jeffrey Omar Reynoso was released from custody on August 3, 2020, at which time the term of
supervised release commenced.

    On August 18, 2020, a violation report was submitted as the result of the defendant testing positive for
marijuana. The defendant was verbally reprimanded and referred to the HOPE Court Program, which he
declined. Additionally, he began participating in substance abuse treatment and in the surprise urinalysis
program.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On September 20, 2020, the defendant provided a drug test which returned positive for marijuana
on September 28, 2020. This officer used cognitive behavioral interventions to help the defendant come
up with strategies to avoid future risky behavior and drug use. It is recommended the defendant be
ordered to complete 20 hours of community service as a sanction for his non-compliance. The
defendant will also continue to engage in substance abuse treatment and the surprise urinalysis program.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 20 hours of community service as directed by the probation office and
      ifreferred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.




              Case 5:19-cr-00280-D Document 39 Filed 09/30/20 Page 1 of 2
Jeffrey Omar Reynoso
Docket No. 5:19-CR-280-lD
Petition For Action
Page2


Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                   is true and correct. ·


/s/ Maurice J. Foy                                 /s/ Jonathan A. Holmes
Maurice J. Foy                                     Jonathan A. Holmes
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   310 New Bern Avenue, Room 610
                                                   Raleigh, NC 27601-1441
                                                   Phone:9196104087
                                                   Executed On: September 29, 2020

                                     ORDER OF THE COURT

Considered and ordered this      .30 day of     J"ft kN h...oA        , 2020, and ordered filed and
made a part of the records in the above case.


Ja~C. Dever III
U.S. District Judge




              Case 5:19-cr-00280-D Document 39 Filed 09/30/20 Page 2 of 2
